Citation Nr: 0404222	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  99-12 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
complex full thickness chondral injury, right patella, with 
pathologic medial plica, status post arthroscopy and 
resection, from June 29, 1998 through September 2, 2003.  

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis, right knee, since September 3, 2003.

3.  Entitlement to an evaluation in excess of 10 percent for 
complex full thickness chondral injury, right patella, with 
pathologic medial plica, status post arthroscopy and 
resection, since September 3, 2003.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
April 1992, and had additional periods of active duty for 
training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing on June 11, 2002 and a copy of the 
transcript of that hearing has been associated with the 
record on appeal.

In October 2002, the Board informed the veteran that it was 
undertaking additional development of the issue of 
entitlement to an increased rating for residuals of a right 
patella injury, status post arthroscopy and resection, 
currently rated as 20 percent disabling.  Specifically, an 
additional VA examination was provided. 

The case was subsequently remanded for additional 
adjudication to the Roanoke, Virginia VA Regional Office 
(RO), the current agency of original jurisdiction.  A 
September 2003 rating action re-categorized the veteran's 
disability as traumatic arthritis of the right knee and 
complex full thickness chondral injury, right patella, with 
pathologic medial plica, status post arthroscopy and 
resection, each considered to be 10 percent disabling.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  There is no more than slight recurrent subluxation or 
lateral instability in the veteran's right knee; he wears a 
knee brace.  

3.  The right knee has flexion to 110 degrees and extension 
to 0 degrees, with some atrophy, pain, tenderness and 
weakness, but no effusion, swelling or deformity.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for complex full thickness chondral injury, right patella, 
with pathologic medial plica, status post arthroscopy and 
resection, from June 20, 1998 to September 2, 2003, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Codes 5010, 5257, 5260, 5261 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis, right knee, since September 3, 2003, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, Codes 5010, 5260, 5261 (2003).

3.  The criteria for an evaluation in excess of 10 percent 
for complex full thickness chondral injury, right patella, 
with pathologic medial plica, status post arthroscopy and 
resection, since September 3, 2003, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Code 5257 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The veteran was notified in the April 
1999 statement of the case (SOC), and September 2003 
supplemental statement of the case (SSOC) of the laws and 
regulations governing his claim.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claim, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claim.

A July 2003 letter informed the appellant of what information 
and evidence needed to be supplied, and what VA would do to 
assist in obtaining pertinent evidence.  It informed him that 
VA would assist in obtaining identified records, but that it 
was the veteran's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  The veteran was also notified of what 
evidence he must obtain to successfully prosecute his claim, 
what evidence VA had obtained and that VA had assisted him in 
attempting to obtain evidence that he had identified as 
relevant to his claim.  Additionally, the veteran was 
informed of the provisions of 38 C.F.R. § 3.159 (2003).  The 
veteran has not identified any outstanding additional 
evidence to be obtained.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claims 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Separate diagnostic codes identify the various disabilities.  
Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.45, 4.59 (2003).  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Service connection was granted in June 1998 for complex full 
thickness chondral injury, right patella, with pathologic 
medial plica, status post arthroscopy and resection, and a 20 
percent evaluation was assigned from June 29, 1998.  The 
veteran contends that he is entitled to a higher evaluation.

A 10 percent evaluation requires slight subluxation or 
instability; a 20 percent evaluation requires moderate 
subluxation or instability, and a 30 percent evaluation 
requires severe subluxation or lateral instability.  38 
C.F.R. Part 4, Code 5257 (2003).

Traumatic arthritis is rated as degenerative arthritis under 
Diagnostic Code 5003, which specifies that arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  

Diagnostic Codes 5260 and 5261, are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2003).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees will result in the 
assignment of a 10 percent rating, limitation of flexion to 
30 degrees warrants a 20 percent evaluation and limitation of 
flexion to 15 degrees warrants a 30 percent evaluation, the 
highest schedular evaluation under this diagnostic code.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2003).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants 10 
percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2003).  Limitation of extension 
of the knee to 30 degrees warrants a 40 percent evaluation 
and limitation of extension of the knee to 45 degrees 
warrants a 50 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  Id.

A VA examination was conducted in  August 1998.  The veteran 
reported severe pain in the anterior and sides of the right 
knee associated with a heavy sensation and stiffness, 
resulting from an accident involving an icebox that slipped 
downstairs and struck his knee. 

The veteran reported that he required crutches in order to 
walk.  On physical examination, the veteran exhibited active 
flexion of 120 degrees, and extension of minus five degrees.  
Passively, the veteran had full range of motion of the right 
knee.  All movements were painful and guarded.

There no objective evidence of edema, effusion, instability, 
redness, heat, or abnormal movement of the right knee was 
noted.   There was moderate tenderness to palpation on the 
right patellar tendon.  The veteran had a positive patellar 
grinding test on the right knee, and mild crepitation of the 
right knee joint.  The veteran's gait cycle was normal.  
There was no ankylosis or leg discrepancy noted.  No 
constitutional signs for inflammatory arthritis were noted. 
 
X-rays of the right knee revealed normal findings.  The 
diagnosis was complex full thickness chondral injury, right 
patella with pathologic medial plica, status post arthroscopy 
and resection.

The most recent VA examination was conducted in November 
2002.  The veteran's claims folder was reviewed pursuant to 
the examination.  The veteran reported chronic right knee 
pain.  He indicated that pain was present deep within the 
knee joint, and that it flared up when the weather changed 
from hot to cold.  Duration of flare-ups was reported to be 
approximately 30 minutes.  The veteran's gait was noted to be 
slow and antalgic.  He used a crutch on his right side.  
Examination of the knee revealed the use of a hinged brace, 
though no evidence of soft tissue swelling, effusion, or 
deformity was present.  Tenderness to palpation immediately 
along the joint line and on patellar compression was noted.  
Active flexion could be performed from zero to 110 degrees, 
and passive from 0 to 130.  Extension could be performed down 
to zero degrees.  All movements of the right knee were 
performed slowly during the entire range of flexion and 
extension.  The extension could be performed down to zero 
degrees.  There was evidence of weakened movement against 
resistance on extension.  Anterior drawers test, McMurray's 
test, and test for lateral stability were negative.  There 
was no evidence of loss of endurance during the course of the 
examination.  X-rays of the right knee revealed joint space 
narrowing.  The diagnosis was degenerative joint disease.

The objective findings from both the August 1998 and November 
2002 examinations do not identify any recurrent subluxation 
or lateral instability, let alone moderate subluxation or 
instability necessary to warrant an increased evaluation 
under Code 5257.  Importantly, the veteran exhibited no signs 
of dislocation, ankylosis, subluxation, redness, heat, edema, 
effusion, or instability, and only slight limitation of 
motion.  

As noted above, the August 1998 VA examination noted active 
range of motion from -5 to 120 degrees.  The November 2002 VA 
examination found the veteran to have active flexion from 
zero to 110 degrees, and passive flexion from zero to 130 
degrees, but with extension being able to be performed down 
to zero degrees.  The veteran did not exhibit any limitation 
of motion with regards to extension.

As the veteran's flexion of at least 110 degrees and 
extension of at least 0 degrees fall short of the minimal 
requirements for a compensable evaluation with regards to 
limitation of motion under Codes 5260 and 5261. 

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran experienced pain on motion 
of the right knee.  The Board notes that pain was considered 
when the range of motion testing was performed.  The medical 
evidence shows that the veteran used a crutch when ambulating 
and took pain medication for his right knee.  However, there 
were no findings of deformity, swelling or effusion and the 
exhibited limitation of function was not more than mild.  A 
compensable rating pursuant to 38 C.F.R. § 4.59 is warranted, 
but the demonstrable dysfunction caused by pain does not 
exceed that which would warrant a minimal compensable rating.  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the right 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for application 
in this case.

The Board notes that the veteran's claim must also be viewed 
in light of VAOPGCPREC 23-97 (hereinafter G.C. Prec. Op. 23-
97) and VAOPGCPREC 
9-98 (hereinafter G.C. Prec. Op. 9-98).  In G.C. Prec. Op. 
23-97, General Counsel stated that when a knee disorder is 
rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  In G.C. Prec. 
Op. 9-98, General Counsel stated if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59. 

The Board finds that the separate 10 percent evaluations 
assigned effective in September 2003 may be based on the 
limitation of function in the right knee and x-ray findings 
of arthritis (though there is no showing of current or past 
instability or subluxation in the knee).  The medical 
evidence of record demonstrates that the range of motion of 
the right knee was from zero degrees on extension to 110 
degrees on flexion.  This limitation of motion is not 
sufficient to warrant a noncompensable evaluation under 
Diagnostic Codes 5260 or 5261.  However, since the medical 
evidence does show X-ray evidence of arthritis of the right 
knee, and the veteran experiences pain on motion, a 10 
percent evaluation would be warranted.  See G.C. Prec. Op. 
23-97 and 9-98.

After considering all possible rating criteria, the Board 
finds that separate evaluations of 10 percent under 
Diagnostic Code 5257 and 10 percent under Diagnostic Code 
5003 and 5260 and 38 C.F.R. § 4.59 are warranted but no 
higher rating may be assigned in view of the good remaining 
motion and lack of objective findings of instability or 
subluxation.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's right knee 
disability result in marked interference with his employment 
or that such require frequent periods of hospitalization.  
Rather, the Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as missing 
time from work or requiring periodic medical attention are 
clearly contemplated in the Schedule and provided for in the 
evaluations assigned herein.  Here, there is no showing of 
recent medical treatment for the right knee other than the 
use of a brace and crutch and over the counter medication.  
What the veteran has not shown in this case is that his right 
knee disability results in unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.

As the evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply. 38 
C.F.R. § 3.102 (2003).


ORDER

The appeal is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



